Citation Nr: 0730247	
Decision Date: 09/26/07    Archive Date: 10/01/07	

DOCKET NO.  04-16 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder. 

2.  Entitlement to service connection for a chronic back 
disability. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for gastroesophageal reflux disease (GERD). 

4.  Entitlement to an initial disability rating in excess of 
10 percent for headaches as residual of head injury.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Seattle, Washington, in October 2001, and the VARO in 
Portland, Oregon, in November 2001.

The claims of service connection for a back disability and 
depression with memory loss are being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence that is 
necessary to substantiate his claims and has made reasonable 
efforts to develop such evidence.

2.  Esophogram and upper gastrointestinal series done by VA 
in February 2004 were reported as negative.  No 
gastroesophageal reflux was observed.

3.  The veteran was given different medication for his 
headaches in March 2004.  There is no information in the 
record that the medication adjustment did not help with the 
veteran's headaches.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Codes 
7399-7346 (2007).

2.  The criteria for an initial disability rating in excess 
of 10 percent for headaches due to head injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.124(a), Codes 8045-8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006) imposes obligations on VA 
in terms of its duties to notify and assist claimants in the 
development of their claims.  The VCAA provisions include an 
enhanced duty to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA has essentially fulfilled its 
duties to assist and notify the veteran under the VCAA.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Beverly v. Nicholson, 19 Vet. App. 394 
(2005) (outlining VCAA notice requirements).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those elements are:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the original service 
connection claims and the respective responsibilities of each 
party for obtaining and submitting evidence by way of a March 
2001 VA letter, prior to the October 2001 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to notify VA of any other relevant 
evidence or information, which, in effect, would include any 
evidence in his possession.

After the RO granted service connection for GERD and 
headaches in the 2001 rating decision, the veteran filed a 
Notice of Disagreement with the assigned rating that same 
month.  While the veteran was not provided a VCAA letter 
outlining the evidence necessary to substantiate an initial 
rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  As the veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  The veteran also has not argued failure of 
notice.  As such, any defect with respect to the content of 
the notice requirement was non-prejudicial.

The veteran's service medical records and all identified post 
service treatment records have been obtained, and the veteran 
has been accorded special neurologic and esophagus and hiatal 
hernia examinations by VA.  

Increased Rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2007).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

GERD

As an initial matter, the Board is satisfied that the RO's 
assignment of a disability rating under Diagnostic Code 7346, 
by analogy, was proper.  This code encompasses the functions 
affected, and the anatomical localization and symptomatology 
are closely analogous to the veteran's disability.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

Applying the schedular criteria to the findings of record, 
the Board finds that the initial assignment of a 10 percent 
disability was proper.  Code 7346 provides a maximum 60 
percent rating for hiatal hernia when there are symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is assigned when there is persistent recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is provided when there are two or more of the 
symptoms for the 30 percent evaluation of less severity.  
38 C.F.R. § 4.114, Code 7346.

The medical evidence includes the report of a VA examination 
accorded the veteran in May 2001.  The examiner indicated 
that he had reviewed the claims file and reports of VA 
treatment records in the late 1990's.  The veteran complained 
of problems with reflux in the past.  He stated that one year 
ago he had been diagnosed with H. pylori and received 
treatment.  He claimed he had been told in the past that he 
had had peptic and duodenal ulcers.  He had used various 
over-the-counter medications.  He was currently taking 
Cimetidine which he used on an as needed basis with pretty 
good control.  He had tried increasing the amount of that, 
but found that it led to problems with erectile dysfunction.  
He denied any problems with circulatory disturbance after 
meals.  He also denied problems with diarrhea, but reported a 
problem with chronic constipation.  Reference was also made 
to pain that seemed to be brought on by overeating.  To 
control the pain he had pretty good results by decreasing the 
amount of food he ate.

On examination height was 5 feet 10 inches and his weight was 
274 pounds.  He stated that his weight went up for the 
winter, but now he was gradually losing weight again.  
Abdominal examination showed positive bowel sounds.  No 
bruits were auscultated.  The abdomen was firm with 
tenderness in the epigastric area.  No masses or organomegaly 
were appreciated.  Reference was made to an 
epigastrointestinal series done in January 2001 and guaiac 
stools in February 2001.  The stools were all negative.  The 
epigastrointestinal series showed gastroesophageal reflux, 
but no evidence of anatomical sliding hiatal hernia or distal 
esophageal strictures, ulcerations, or mass lesions.  The 
remainder of the study was within normal limits.  

The veteran underwent ventral hernia repair in a VA medical 
facility in January 2002.

The veteran was accorded an esophagus and hiatal hernia 
examination by VA in June 2002.  He was currently taking 20 
milligrams of Rabeprazole daily.  Since the surgery earlier 
in the year, he had no major problem or any weight loss.  His 
weight had been stable at 280 pounds.

Following the examination he was given diagnoses of GERD and 
status post repair of ventral hernia.  The examiner opined 
that there was no relationship between the GERD and the 
ventral hernia repair.

Additional pertinent evidence includes the report of a VA 
upper gastrointestinal series with kidney, urine, bladder, 
done in February 2004.  The esophagus appeared 
radiographically normal.  Swallowing mechanism was also 
normal.  Esophageal contour was smooth.  There was no 
evidence of esophageal stricture or mass.  No GERD was 
observed.

In view of the foregoing, the Board finds that the impairment 
the veteran experiences attributable to his service-connected 
GERD does not more nearly approximate the criteria for the 
assignment of a rating in excess of the 10 percent that has 
been in effect since the award of service connection.  As 
noted above, at the time of the May 2001 examination, 
clinical examination was essentially unremarkable.  An upper 
gastrointestinal series showed the presence of GERD, but no 
evidence of a sliding hiatal hernia or distal esophageal 
strictures, ulcerations, or mass lesions.  Blood work was 
reviewed and was interpreted as being normal.  When the 
veteran was seen about a year later in June 2002, the focus 
of the examination was on the veteran's status, post repair 
of ventral hernia done several months earlier.  The examiner 
at that time stated there was no relationship between the 
GERD and the ventral hernia repair.  More recently, at the 
time of the February 2004 upper gastrointestinal series, no 
gastroesophageal reflux was observed.  The aforementioned 
medical evidence shows no appreciable impairment of health or 
other symptoms associated with the assignment of a higher 
disability rating.  The Board notes there is no showing that 
the GERD has caused marked interference with employment 
beyond that already contemplated in the assigned 10 percent 
rating, or necessitated any frequent periods of 
hospitalization, such that the application of the regular 
schedular standards would be rated impracticable.  Hence, no 
action as set forth in 38 C.F.R. § 3.321(b)(1) for the 
assignment of an extraschedular evaluation is in order.

Increased Rating for Headaches

The veteran's headaches have been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.124(a), Code 
8100-8045.  The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in 
the diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

When an unlisted condition is encountered it would be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  See 38 C.F.R. § 4.20 (2006).

Diagnostic Code 8100 applies specifically to migraine 
headaches, and rates as to the severity and frequency of 
attacks.  Brain disease due to trauma also deals with 
headaches as a complaint.  There are no other diagnostic 
codes which rate headaches.  The veteran has suggested no 
other diagnostic code, and the Board cannot identify any 
other diagnostic code that would be more appropriate to the 
veteran's diagnosed disability and his claimed symptoms.  
Therefore, the Board will evaluate the veteran's headaches 
under Diagnostic Codes 8100-8045.

Under Code 8100, migraines with characteristic prostrating 
attacks occurring on an average of once a month over the past 
several months warrant a 30 percent evaluation and migraine 
headaches with characteristic prostrating attacks averaging 
1 in 2 months over the last several months warrant a 10 
percent evaluation.  The rating formulation provided in Code 
8100 is based entirely on the frequency of the headaches and 
the extent to which such headaches are prostrating.  

In this instance, the veteran's service-connected disability 
was diagnosed on VA examination as chronic headaches with 
intermittent short-term cluster-type headaches, and they were 
not found to be migraine headaches.  Furthermore, the 
evidence of record indicates that the veteran has complained 
of severe headaches, but there is nothing in the medical 
evidence of record to suggest that they are prostrating in 
nature.  Thus, an analogous rating under Code 8100 is not 
appropriate.

Under Code 8045, brain disease due to trauma, purely 
subjective complaints such as headaches, dizziness, insomnia, 
and so forth, recognized as symptoms of brain trauma, will be 
rated as 10 percent and no more under Diagnostic Code 9304.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.

The pertinent evidence of record includes the report of a VA 
neurological disorders examination accorded the veteran in 
May 2001.  The claims file was reviewed by the examiner.  The 
veteran stated that he was currently taking Tylenol to 
relieve his headaches.  He was able to control the headaches 
by "using distraction."  This involved talking to other 
people and doing things to keep his mind off his headaches.  
He stated the headaches would last about 10 minutes and would 
occur about three times a week.  When they occurred, he had 
to stop doing what he was doing and simply sit down and relax 
until they passed.  He also noticed that when he was having a 
flare up, his left eye would tear considerably and would have 
blurring of vision bilaterally.  He was given a diagnosis of 
chronic headaches with intermittent short-term cluster-type 
headache.

Additional evidence of record includes a report of a VA 
outpatient visit in March 2004 at which time it was stated 
the veteran had had a workup that included negative contrast 
head CT scan and evaluation at headache clinic.  Tylenol #3 
was ordered for his headaches.  The veteran stated that 
Cafergot was helping.  The veteran was to call should he have 
further problems.

After reviewing the evidence of record, the findings at no 
time during the rating period indicate that the headaches 
warrant an increased rating.  There is no evidence that the 
headaches have been prostrating.  Evidence of prostrating 
headaches occurring on an average once a month over a period 
of several months, necessary for an increased rating, is not 
shown.  Therefore, an increased rating for headaches is not 
warranted under Code 8100.  Furthermore, under Code 8045, the 
veteran's symptoms warrant no more than a 10 percent rating 
for headaches.  In order to warrant more than a 10 percent 
rating due to brain disease due to trauma, he would have to 
have a diagnosis of multi-infarct dementia associated with 
brain trauma.  That has not been shown in the evidence of 
record.  Therefore, more than the already established 10 
percent rating for headaches is not in order at any time 
during the pendency of this appeal.


ORDER

An initial disability rating in excess of 10 percent for GERD 
is denied.

An initial rating in excess of 10 percent for headaches due 
to head injury is denied.


REMAND

The veteran is also seeking service connection for a chronic 
back disability and for major depression with memory loss.  
Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.

Having reviewed the record, the Board believes that VA 
examinations are warranted to clarify the nature and etiology 
of the claimed disabilities.

Accordingly, these claims are REMANDED for the following 
actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current back disability.  
The examiner should review the claims 
folder prior to examination and should 
state whether any current back disability 
is as likely as not related to service.  
Any indicated tests, including X-rays if 
indicated, should be accomplished.  A 
rationale for any opinion expressed should 
be provided.

2.  Schedule the veteran for a psychiatric 
examination to determine the nature and 
etiology of the claimed depressive 
disorder. If the veteran is found to have 
a psychiatric diagnosis, the examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's diagnosed psychiatric 
illness is related to service, to include 
the veteran's head injury.  A complete 
rationale should be given for all opinions 
and conclusions expressed.  The claims 
file should be made available to the 
examiner before the examination, for 
proper review of the medical history.

3.  Then, readjudicate the claims for 
service connection.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and the 
appropriate opportunity to respond. Then, 
return the case to the Board for its 
review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                        
____________________________________________
	MICHAEL LANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


